Case 4:20-cv-04070-SOH Document 27                Filed 12/17/20 Page 1 of 3 PageID #: 146




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

DEVION WILLIAMS                                                                      PLAINTIFF

v.                                  Case No. 4:20-cv-04070

BNSF RAILWAY COMPANY and
UNION PACIFIC RAILROAD/CORPORATION                                               DEFENDANTS

                                            ORDER

        Before the Court is Defendants’ unopposed Motion for Protective Order. (ECF No. 24).

The parties to this case, through their respective counsel, agree to protect the confidentiality of

certain information that may be discovered. Upon consideration, the Court finds that the instant

motion (ECF No. 24) should be and hereby is GRANTED. The Protective Order is as follows:

        Pursuant to Rule 26(c), FRCP, Defendants BNSF Railway Company [hereinafter

“BNSF”], Union Pacific Railroad Company [hereinafter “UP”], and Plaintiff Devion Williams

have agreed to the following terms for this Protective Order regarding the following video

recordings.

        This case involves an incident that occurred on or about December 10, 2019, when Plaintiff

Devion Williams attempted to cross through BNSF’s train located on UP’s property near 800 East

Broad Street, Texarkana, Miller County, Arkansas. While doing so, Plaintiff became stuck and

was caused to fall back when the BNSF train moved. He was then struck by the moving BNSF

train, sustaining injury. As part of BNSF’s Initial Disclosures in this lawsuit, BNSF intends to

identify as a confidential and proprietary item the locomotive video recordings from BNSF 5838,

the lead locomotive on the train that previously had moved passed the location where the incident

occurred. BNSF requests a Protective Order limiting use of this evidence for the purposes related

to this litigation only.
Case 4:20-cv-04070-SOH Document 27                     Filed 12/17/20 Page 2 of 3 PageID #: 147




       It is ORDERED that the locomotive video recordings and any still photographs from the

locomotive BNSF 5838 taken on December 10, 2019, near 800 East Broad Street, Texarkana,

Miller County, Arkansas, shall not be disclosed, produce, copied, reproduced, modified or

otherwise disseminated by Plaintiff and his counsel to anyone other than Plaintiff’s consultants,

witnesses, expert witnesses, attorneys, employees, or agents and shall be used only for the sole

purpose of this case.

       It is FURTHER ORDERED that Plaintiff and his respective legal counsel shall not allow

these locomotive video recordings or any still photos from the video recordings to be disseminated

to the Internet or any other electronic media, other than during the course and for the purpose of

depositions, hearings, and trial in this matter.

       It is FURTHER ORDERED that Plaintiff and his legal counsel shall ensure these

locomotive video recordings and any still photos from the locomotive video recordings will remain

in their custody and control at all times and shall not be given or displayed to any other attorney

outside of their respective firms who are not involved in this litigation and that if the locomotive

video recordings or any still photographs from the locomotive video recordings is given to any

consultant, witnesses, expert witnesses, attorneys, employees, or agents, that these individuals

shall be advised of this Protective Order, sign the attached Exhibit A, and all shall be bound by the

same, and further that they shall not disseminate the locomotive video recordings or any still

photographs from the locomotive video recordings to the Internet, any outside media, or electronic

media, or any other individuals or use the locomotive videos recordings or any still photographs

from the locomotive video recordings for any purpose other than this litigation.

       It is FURTHER ORDERED that within ten business days of a written request by BNSF at

the conclusion of this case, the locomotive video recordings and still photographs of the



                                                   2
Case 4:20-cv-04070-SOH Document 27                    Filed 12/17/20 Page 3 of 3 PageID #: 148




locomotive video recordings will be returned to BNSF, including the original recording medium

containing the locomotive video recordings and any and all copies of the locomotive video

recordings, software, or any other portion of the recording medium. This Protective Order does

not in any way restrict the use of the locomotive video recordings or any still photographs from

the locomotive video recordings at any deposition, hearing or trial of this cause. If the locomotive

video recordings or any still photographs from the locomotive video recordings are used as an

exhibit to a Motion or at deposition, they shall be identified as confidential.

       IT IS SO ORDERED, this 16th day of December, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                  3
